Citation Nr: 1759739	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-26 746	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected prominent inferior extension of the distal right clavicle without frank acromioclavicular joint spurring (referred to hereinafter as "right shoulder disability"), currently at 20 percent.

2.  Entitlement to a higher initial rating for service-connected residuals of a right ankle fracture (referred to hereinafter as "right ankle disability"), currently at noncompensable through June 14, 2016, and at 10 percent beginning June 15, 2016.

3.  Entitlement to a higher initial rating for service-connected lumbosacral spine degenerative disc disease (referred to hereinafter as "low back disability"), currently at 10 percent through December 12, 2013, and from February 1, 2014, to June 14, 2016, and at 20 percent beginning June 15, 2016.

4.  Entitlement to a higher initial rating for service-connected left lower extremity radiculopathy of the sciatic nerve, as associated with a service-connected low back disability, currently at 10 percent through June 14, 2016, and at noncompensable beginning June 15, 2016.

5.  Entitlement to a higher initial rating for service-connected right lower extremity radiculopathy of the sciatic nerve, as associated with a service-connected low back disability, currently at 10 percent through June 14, 2016, and at noncompensable beginning June 15, 2016.

6.  Entitlement to a higher initial rating for service-connected right lower extremity radiculopathy of the femoral nerve, as associated with a service-connected low back disability, currently at 10 percent from March 12, 2012, through June 14, 2016, and at noncompensable beginning June 15, 2016.

7.  Entitlement to a separate initial compensable rating for erectile dysfunction, as associated with a service-connected low back disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) through March 12, 2012, and beginning February 2, 2014.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to December 1978 and from June 1982 to May 1998.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a January 2010 rating decision of the VA Ro in Atlanta, Georgia.  Service connection was granted and an initial noncompensable rating was assigned for a right ankle disability in the former decision.  Service connection also was granted and an initial rating of 10 percent was assigned for a low back disability.  In the latter decision, service connection was granted and an initial rating of 10 percent was assigned for a right shoulder disability.  The Veteran appealed these determinations.  In October 2015, he testified at the RO before the undersigned.  The Board, after adding a TDIU as an issue, remanded this matter for additional development in February 2016.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an October 2017 rating decision, the initial rating for the Veteran's service-connected right shoulder disability was increased to 20 percent.  The initial rating for his service-connected right ankle disability was increased to 10 percent effective June 15, 2016.  A temporary 100 percent rating was assigned for his service-connected low back disability for the period from December 13, 2013, to January 31, 2014, based on surgery requiring convalescence.  An increase to 20 percent also was assigned for this disability effective June 15, 2016.  Separate initial ratings of 10 percent through June 14, 2016, and noncompensable beginning June 15, 2016, were assigned for right and left lower extremity radiculopathy of the sciatic nerve service-connected as associated with this disability.  Finally, a separate initial rating of 10 percent from March 12, 2012, through June 14, 2016, and noncompensable beginning June 15, 2016, was assigned for right lower extremity radiculopathy of the femoral nerve service-connected as associated with this disability.

The Veteran's appeal for his service-connected right shoulder, right ankle, and low back disabilities remains pending despite these grants (as the awards are only partial).  An even higher initial rating is possible with respect to all periods for each disability.  AB v. Brown, 6 Vet. App. 35 (1993).  In November 2017, the Veteran initiated an appeal concerning his three service-connected radiculopathy disabilities.  Yet, his appeal with respect to his service-connected low back disability already encompasses them.  Associated neurologic abnormalities, if compensable, indeed are to be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  It also encompasses consideration of such for erectile dysfunction, which is added as an issue at this time.  The TDIU issue also is amended to exclude the period in which the Veteran has a 100 percent rating.  38 C.F.R. § 4.16(a) (2017).  Finally, review of the claims file reveals that another REMAND is warranted for all issues.


REMAND

If a VA medical examination has been provided, VA's duty to assist requires that it be adequate in allowing the Board's adjudication to be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy for rating issues has required testing joints "for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" as described in 38 C.F.R. § 4.59 (2017) since July 2016.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran last underwent VA medical examinations for his service-connected right shoulder, right ankle, and low back disabilities in June 2016.  They unfortunately did not meet all of the aforementioned requirements.  As such, arrangements must be made for new examinations.  So they are based on the Veteran's entire history, any outstanding treatment records should be obtained first.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The new VA medical examination for the Veteran's service-connected low back disability, in addition to meeting the aforementioned requirements, must pay particular attention to the severity of the three service-connected radiculopathy disabilities affecting his lower extremities.  Indeed, the available evidence in this regard is conflicting.  A November 2015 disability benefits questionnaire (DBQ) and the June 2016 VA medical examination convey that the Veteran reported partial relief of his symptoms following his December 2013 low back surgery.  No symptoms were found upon assessment at either, however, so it was determined that he no longer had any radiculopathy.  Yet, the Veteran reported at length in a November 2017 statement on his low back and radicular pain and the impact it has on him.  Reconciliation of the aforementioned necessitates a thorough interview and assessment of him.
VA's duty to assist also includes obtaining a VA medical opinion when necessary.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  One is necessary when there is an unanswered medical question, as the Board cannot draw its own conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Whether erectile dysfunction is a neurologic abnormality associated with the Veteran's service-connected low back disability is such a question.  Whether he also has a penis deformity, which is required to accompany loss of erectile power for a compensable rating, also is such a question.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  The available medical evidence does not suggest either, but he stated in November 2017 that he can no longer be intimate with his wife due to his low back pain or to the medications he takes for it.  An opinion in this regard accordingly must be included in the new examination concerning the Veteran's low back.

Finally, issues are inextricably intertwined when a determination on one could have a significant impact on the determination of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the impacted issue must be deferred until the issue that may cause the impact has been adjudicated.  Id.  The seven higher initial rating issues comprising this matter are inextricably intertwined with the issue of a TDIU.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on the ratings assigned for service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Each of the higher initial rating issues thus must be adjudicated, with a decision about a TDIU deferred until after this occurs.

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completing paragraph 1, arrange for the Veteran to undergo VA medical examination(s) regarding his right shoulder, right ankle, and low back disabilities.  Particular attention shall be paid to lower extremity radiculopathy disabilities of the right and left sciatic nerves as well as the right femoral nerve as associated with his low back disability.  The examiner(s) shall review the pertinent evidence and other documentation, conduct a thorough interview and assessment of the Veteran, and document all actions in a report to be placed in the claims file.  

Full description of the disability at issue and all functional impairment it causes is imperative.  The assessment thus must include range of motion, expressed in degrees and with an indication of when any pain observed starts and stops, for the joint involved as well as the opposite undamaged joint.  It shall be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  Range of motion following repetition over time as well as during flare-ups, if there are any, also must be included.  

An estimate in this regard may be provided based on the available evidence if the assessment is not performed after repetition or during a flare-up.  Next, the assessment for the low back must include testing of lower extremity muscle strength, reflexes, and sensation.  Whether there is any muscle atrophy and the straight leg raising test also are required.  To the extent doing any of the aforementioned with respect to assessment is impossible, an explanation must be provided.  

An opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has erectile dysfunction as a neurologic abnormality associated with his low back disability finally shall be rendered.  In doing so, consideration must be given to the pain medication he takes.  A clear and thorough explanation as to how the opinion was reached must be provided.  This means, at a minimum, that a discussion of the pertinent evidence is necessary.

3.  Lastly, readjudicate the higher initial rating issues on appeal.  Then readjudicate the TDIU issue on appeal.  Issue a rating decision for each determination that is partially or wholly favorable to the Veteran.  For each that is partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).


